
	
		II
		111th CONGRESS
		2d Session
		S. 3442
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Dorgan (for himself,
			 Mr. Alexander, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote the deployment of plug-in
		  electric drive vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electric Vehicle Deployment Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the United States is the largest consumer
			 of petroleum in the world, consuming 19,500,000 barrels per day of petroleum
			 products during 2008;
			(2)high and volatile international oil prices
			 represent a significant and ongoing threat to the economic and national
			 security of the United States;
			(3)many of the nations on which the United
			 States relies for petroleum supplies or that significantly affect the world
			 petroleum market share neither the national interest nor the values of the
			 United States;
			(4)the United States imports more than 50
			 percent of the petroleum needs of the country each day;
			(5)in 2008, the net deficit of the United
			 States in petroleum trade amounted to more than $380,000,000,000, or nearly 60
			 percent of the total trade deficit;
			(6)the transportation sector of the United
			 States accounts for over 2/3 of total national petroleum
			 consumption and is 94 percent reliant on petroleum;
			(7)the electrification of the light-duty
			 vehicle fleet represents a direct pathway to significant reduction in petroleum
			 dependence, because passenger cars and light trucks account for more than 60
			 percent of the transportation petroleum demand and more than 40 percent of
			 total petroleum demand in the United States;
			(8)the electrification of the light-duty
			 vehicle fleet promotes national energy security because the electric power
			 sector uses a diverse range of domestic electricity generation sources;
			(9)electric drive cars, when running on
			 electric power, produce no tailpipe emissions;
			(10)the deployment of 700,000 plug-in electric
			 drive vehicles would result in a petroleum savings of approximately 10,000,000
			 barrels per year compared to the annual petroleum consumption as of the date of
			 enactment of this Act;
			(11)in 2030, the United States could feasibly
			 deploy more than 100,000,000 plug-in electric drive vehicles, which would
			 result in a petroleum savings of more than 1,000,000,000 barrels of petroleum
			 per year and greenhouse gas reductions of over 300,000,000 tons of carbon
			 dioxide compared to the annual petroleum consumption and greenhouse gas
			 emissions as of the date of enactment of this Act; and
			(12)a targeted deployment program for plug-in
			 electric drive vehicles that is focused on competitively selected deployment
			 communities—
				(A)represents the best opportunity to
			 introduce plug-in electric drive vehicles to the market; and
				(B)with the information learned from the
			 deployment communities, will—
					(i)inform best practices for the wide-scale
			 deployment of plug-in electric drive vehicles; and
					(ii)substantially reduce the oil consumption of
			 the United States.
					3.DefinitionsIn this Act:
			(1)AgencyThe term agency has the
			 meaning given the term Executive agency in section 105 of title 5,
			 United States Code.
			(2)Charging infrastructureThe term charging
			 infrastructure means any property (not including a building or the
			 structural components of a building) if the property is used for the recharging
			 of motor vehicles propelled by electricity, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
			(3)CommitteeThe term Committee means the
			 Plug-in Electric Drive Vehicle Technical Advisory Committee established by
			 section 13.
			(4)Deployment communityThe term deployment community
			 means a community selected by the Secretary to be part of the targeted plug-in
			 electric drive vehicles deployment communities program under section 5.
			(5)Electric drive vehicleThe term electric drive
			 vehicle means a vehicle that—
				(A)(i)is—
						(I)a light-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) that draws motive power from a
			 battery with a capacity of at least 4 kilowatt-hours;
						(II)a heavy-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 8,500 pounds and less than 14,000 pounds that draws motive
			 power from a battery with a capacity of at least 8 kilowatt-hours;
						(III)a heavy-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 14,000 pounds and less than 33,000 pounds that draws motive
			 power from a battery with a capacity of at least 15 kilowatt-hours; or
						(IV)a heavy-duty vehicle (as the term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 33,000 pounds that draws motive power from a battery with a
			 capacity of at least 20 kilowatt-hours; and
						(ii)can be recharged from an external source of
			 electricity for motive power; or
					(B)is a motor vehicle (as the term is defined
			 in section 216 of the Clean Air Act (42 U.S.C. 7550)) that draws motive power
			 from a fuel cell (as the term is defined in section 803 of the Spark M.
			 Matsunaga Hydrogen Act of 2005 (42 U.S.C. 16152)).
				(6)Electric utilityThe term electric utility has
			 the meaning given the term in section 3 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2602).
			(7)Federal-aid system of
			 highwaysThe term
			 Federal-aid system of highways means a highway system described in
			 section 103 of title 23, United States Code.
			(8)Plug-in electric drive vehicle
				(A)In generalThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a)(5) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)).
				(B)InclusionsThe term plug-in electric drive
			 vehicle includes—
					(i)a low speed plug-in electric drive vehicles
			 that meet the Federal Motor Vehicle Safety Standards described in section
			 571.500 of title 49, Code of Federal Regulations (or successor regulations);
			 and
					(ii)any other motor vehicles that can be
			 recharged from an external source of motive power and that is authorized to
			 travel on the Federal-aid system of highways.
					(9)PrizeThe term Prize means the
			 Advanced Batteries for Tomorrow Prize established by section 10.
			(10)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(11)Task ForceThe term Task Force means the
			 Plug-in Electric Drive Vehicle Interagency Task Force established by section
			 14.
			4.National Electric Drive Vehicle Deployment
			 Program
			(a)In generalThere is established within the Department
			 of Energy a national electric drive vehicle deployment program.
			(b)National plan
				(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall develop a national plan for electric
			 drive vehicle deployment that includes—
					(A)an assessment of the maximum feasible
			 deployment of plug-in electric drive vehicles by 2020 and 2030;
					(B)the establishment of national goals for
			 market penetration of plug-in electric drive vehicles by 2020 and 2030;
					(C)a plan for using the successes and barriers
			 to deployment identified by the deployment communities program established
			 under section 5 to prepare communities across the nation for the rapid
			 deployment of plug-in electric drive vehicles that includes—
						(i)measures that communities not selected as
			 deployment communities should implement to prepare for electric drive vehicle
			 deployment; and
						(ii)any recommendations to the President or
			 Congress on the manner in which the Federal Government can assist communities
			 not selected as deployment communities in preparing for electric vehicle
			 deployment—
							(I)to support national plug-in electric drive
			 vehicle deployment; and
							(II)to benefit from the lessons learned by
			 targeted electric drive vehicle deployment communities;
							(D)a plan for providing technical assistance
			 to communities across the United States to prepare for plug-in electric drive
			 vehicle deployment; and
					(E)in consultation with the Task Force, any
			 recommendations to the President and to Congress for changes in Federal
			 programs (including laws, regulations, and guidelines)—
						(i)to better promote the deployment of plug-in
			 electric drive vehicles; and
						(ii)to reduce barriers to the deployment of
			 plug-in electric drive vehicles.
						(2)UpdatesThe Secretary shall use market data and
			 information from the targeted electric drive vehicle deployment communities
			 program established under section 5 to regularly update the plan to reflect
			 real world market conditions.
				(c)Technical assistance
				(1)In generalIn carrying out this section, the Secretary
			 shall provide, at the request of the applicable local elected official,
			 technical assistance to communities to assist with the deployment of plug-in
			 electric drive vehicles.
				(2)PriorityIn providing technical assistance under
			 this subsection, the Secretary shall give priority to—
					(A)communities that—
						(i)applied to participate in the program
			 described in section 5 but were not selected to be deployment communities;
			 and
						(ii)submitted applications that were evaluated
			 as the most worthy of selection based on criteria established by the
			 Secretary;
						(B)communities that have established the most
			 engaged partnerships among stakeholders, including, at a minimum—
						(i)elected and appointed officials from each
			 of the participating State, local, and tribal governments;
						(ii)all relevant generators and distributors of
			 electricity;
						(iii)public utility commissions;
						(iv)departments of public works and
			 transportation;
						(v)owners and operators of property that will
			 be essential to the deployment of a sufficient level of publicly available
			 charging infrastructure (including privately owned parking lots or
			 structures);
						(vi)plug-in electric drive vehicle
			 manufacturers or retailers;
						(vii)third-party providers of charging
			 infrastructure or services;
						(viii)owners of any major fleet that will
			 participate in the program;
						(ix)as appropriate, owners and operators of
			 regional electric power distribution and transmission facilities; and
						(x)other existing community coalitions
			 recognized by the Department of Energy; and
						(C)communities that have best demonstrated
			 that the public is likely to embrace plug-in electric drive vehicles.
					(d)ReportThe Secretary shall submit biennially to
			 the appropriate committees of Congress a report on the progress made in
			 implementing the national plan described in subsection (b) that
			 includes—
				(1)a description of the progress made by the
			 technical assistance program under subsection (c); and
				(2)any updated recommendations of the
			 Secretary for changes in Federal programs to promote the purposes of this
			 section.
				(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for fiscal
			 years 2011 through 2016.
			5.Targeted Electric Drive Vehicle Deployment
			 Communities Program
			(a)Establishment
				(1)In generalThere is established within the national
			 electric drive deployment program established under section 4 a targeted
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
				(2)Phase 1
					(A)In generalThe Secretary shall establish a competitive
			 process to select at least 5 and not more than 15 phase 1 deployment
			 communities for the Program.
					(B)Eligible entitiesIn selecting participants for the Program
			 under paragraph (1), the Secretary shall only consider applications submitted
			 by State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
					(C)SelectionNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall select the phase 1 deployment
			 communities under this paragraph.
					(D)TerminationPhase 1 of the Program shall be carried out
			 for a 5-year period beginning on the date funding under this Act is first
			 provided to the deployment community.
					(3)Phase 2Not later than 5 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 analyzes the success of phase I and, if, based on the phase I analysis, the
			 Secretary determines that a phase II program is warranted, makes
			 recommendations and describes a plan for phase II, including—
					(A)recommendations regarding—
						(i)the number of additional deployment
			 communities that should be selected;
						(ii)the manner in which criteria for selection
			 should be updated;
						(iii)the manner in which incentive structures
			 for phase 2 deployment should be changed; and
						(iv)whether other forms of onboard energy
			 storage for electric drive vehicles should be included in phase 2; and
						(B)a request for appropriations to implement
			 phase 2 of the Program.
					(b)GoalsThe goals of the Program are—
				(1)to facilitate the rapid deployment of
			 plug-in electric drive vehicles, including—
					(A)the deployment of 700,000 plug-in electric
			 drive vehicles in phase 1 in the deployment communities selected under
			 paragraph (2);
					(B)the near-term achievement of significant
			 market penetration in deployment communities; and
					(C)the achievement of significant market
			 penetration nationally;
					(2)to establish models for the rapid
			 deployment of plug-in electric drive vehicles nationally, including for the
			 deployment of residential and publicly available charging
			 infrastructure;
				(3)to increase consumer knowledge and
			 acceptance of plug-in electric drive vehicles;
				(4)to encourage the innovation and investment
			 necessary to achieve mass market deployment of plug-in electric drive
			 vehicles;
				(5)to demonstrate the integration of plug-in
			 electric drive vehicles into electricity distribution systems and the larger
			 electric grid while maintaining grid system performance and reliability;
				(6)to demonstrate protocols and communication
			 standards that facilitate vehicle integration into the grid and provide
			 seamless charging for consumers traveling through multiple utility distribution
			 systems;
				(7)to investigate differences among deployment
			 communities and to develop best practices for implementing vehicle
			 electrification in various communities, including best practices for planning
			 for and facilitating the construction of residential and publicly available
			 infrastructure to support plug-in electric drive vehicles;
				(8)to collect comprehensive data on the
			 purchase and use of plug-in electric vehicles to inform best practices for
			 rapidly deploying plug-in electric drive vehicles in other locations, including
			 for the installation of charging infrastructure; and
				(9)to reduce and displace petroleum use and
			 reduce greenhouse gas emissions by accelerating the deployment of plug-in
			 electric drive vehicles in the United States.
				(c)Phase 1 deployment community selection
			 criteria
				(1)In generalThe Secretary shall ensure, to the maximum
			 extent practicable, that selected deployment communities in phase 1 serve as
			 models of deployment for various communities across the United States.
				(2)SelectionIn selecting communities under this
			 section, the Secretary—
					(A)shall ensure, to the maximum extent
			 practicable, that—
						(i)the combination of selected communities is
			 diverse in population, demographics, urban and suburban composition, typical
			 commuting patterns, climate, type of utility (including regulated, municipal,
			 cooperative, and vertically integrated utilities), and geography;
						(ii)at least 1 community selected has a
			 population of less than 125,000;
						(iii)each deployment community will achieve
			 significant market penetration; and
						(iv)the deployment communities present a strong
			 opportunity for replication in other communities across the United
			 States;
						(B)is encouraged to select a combination of
			 deployment communities that includes multiple models or approaches for
			 deploying plug-in electric drive vehicles that the Secretary believes are
			 reasonably likely to be effective, including multiple approaches to the
			 deployment of charging infrastructure; and
					(C)in addition to the criteria described in
			 subparagraph (A), may give preference to applicants proposing a greater
			 non-Federal cost share.
					(3)Criteria
					(A)In generalNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall publish criteria for the selection
			 of deployment communities that include requirements that applications be
			 submitted by a State, tribal, or local government entity (or groups of State,
			 tribal, or local government entities).
					(B)Application requirementsThe criteria published by the Secretary
			 under subparagraph (A) shall include application requirements that, at a
			 minimum, include—
						(i)goals for—
							(I)the number of plug-in electric drive
			 vehicles to be deployed in the community;
							(II)the expected percentage of light-duty
			 vehicle sales that would be sales of plug-in electric drive vehicles;
			 and
							(III)the adoption of plug-in electric drive
			 vehicles (including medium- or heavy-duty vehicles) in private and public
			 fleets during the 5-year duration of the Program;
							(ii)evidence that—
							(I)the public is likely to embrace plug-in
			 electric drive vehicles; and
							(II)automobile manufacturers and dealers will
			 be able to provide and service the targeted number of plug-in electric drive
			 vehicles in the community for the duration of the program;
							(iii)clearly defined geographic boundaries of
			 the proposed deployment area;
						(iv)a community deployment plan for the
			 deployment of plug-in electric drive vehicles, charging infrastructure, and
			 services in the deployment community;
						(v)assurances that a majority of the vehicle
			 deployments anticipated in the plan will be for personal vehicles authorized to
			 travel on the United States Federal-aid system of highways, but may also
			 include—
							(I)private or public sector plug-in electric
			 drive fleet vehicles;
							(II)medium- and heavy-duty hybrid
			 vehicles;
							(III)low speed plug-in electric drive vehicles
			 that meet Federal Motor Vehicle Safety Standards described in section 571.500
			 of title 49, Code of Federal Regulations; and
							(IV)any other plug-in electric drive vehicle
			 authorized to travel on the United States Federal-aid system of highways;
			 and
							(vi)any other merit-based criteria, as
			 determined by the Secretary.
						(4)Community deployment plansPlans for the deployment of plug-in
			 electric drive vehicles shall include—
					(A)a proposed level of cost sharing in
			 accordance with subsection (d)(2)(C);
					(B)documentation demonstrating a substantial
			 partnership with relevant stakeholders, including—
						(i)a list of stakeholders that
			 includes—
							(I)elected and appointed officials from each
			 of the participating State, local, and tribal governments;
							(II)all relevant generators and distributors of
			 electricity;
							(III)State utility regulatory
			 authorities;
							(IV)departments of public works and
			 transportation;
							(V)owners and operators of property that will
			 be essential to the deployment of a sufficient level of publicly available
			 charging infrastructure (including privately owned parking lots or
			 structures);
							(VI)plug-in electric drive vehicle
			 manufacturers or retailers;
							(VII)third-party providers of charging
			 infrastructure or services;
							(VIII)owners of any major fleet that will
			 participate in the program;
							(IX)as appropriate, owners and operators of
			 regional electric power distribution and transmission facilities; and
							(X)as appropriate, other existing community
			 coalitions recognized by the Department of Energy;
							(ii)evidence of the commitment of the
			 stakeholders to participate in the partnership;
						(iii)a clear description of the role and
			 responsibilities of each stakeholder; and
						(iv)a plan for continuing the engagement and
			 participation of the stakeholders, as appropriate, throughout the
			 implementation of the deployment plan;
						(C)a description of the number of plug-in
			 electric drive vehicles anticipated to be plug-in electric drive personal
			 vehicles and the number of plug-in electric drive vehicles anticipated to be
			 privately owned fleet or public fleet vehicles;
					(D)a plan for deploying residential and
			 publicly available charging infrastructure, including—
						(i)an assessment of the number of consumers
			 who will have access to private residential charging infrastructure;
						(ii)an approach for accommodating residents who
			 are not able to charge vehicles at the place of residence;
						(iii)a plan for ensuring that the charging
			 infrastructure be able to send and receive the information needed to interact
			 with the grid and be compatible with smart grid technologies to the extent
			 appropriate;
						(iv)an estimate of how many charging stations
			 will be needed and where to locate the stations;
						(v)a plan for how much publicly available
			 charging infrastructure will be privately funded or located on private
			 property; and
						(vi)a description of equipment to be deployed,
			 including assurances that, to the maximum extent practicable, equipment to be
			 deployed will meet open, nonproprietary standards for connecting to plug-in
			 electric drive vehicles that are either—
							(I)commonly accepted by industry at the time
			 the equipment is being acquired; or
							(II)meet the standards developed by the
			 Director of the National Institute of Standards and Technology under section
			 1305 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17385);
							(E)a plan for effective marketing of plug-in
			 electric drive vehicles, charging services, and infrastructure;
					(F)descriptions of updated building codes (or
			 a plan to update building codes before or during the grant period) to include
			 charging infrastructure or dedicated circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations;
					(G)descriptions of updated construction
			 permitting or inspection processes (or a plan to update construction permitting
			 or inspection processes) to allow for expedited installation of charging
			 infrastructure for purchasers of plug-in electric drive vehicles, including a
			 permitting process that allows a vehicle purchaser to have charging
			 infrastructure installed within 3 business days;
					(H)descriptions of updated zoning, parking
			 rules, or other local ordinances as are necessary to facilitate the
			 installation of publicly available charging infrastructure and to allow for
			 access to publicly available charging infrastructure, as appropriate;
					(I)additional incentives, beyond those
			 established by this Act, for the purchasers of plug-in electric drive vehicles,
			 including rebates or reductions in sales taxes or registration fees, preferred
			 parking spaces, and single rider access to high occupancy vehicle lanes for
			 plug-in electric drive vehicles;
					(J)additional incentives, beyond those
			 established by this Act, for the installation of charging
			 infrastructure;
					(K)a proposed plan for making necessary
			 utility and grid upgrades, including economically sound information technology
			 upgrades and a plan for recovering the cost of the upgrades;
					(L)a description of utility, grid operator, or
			 third-party charging service provider, policies and plans for accommodating the
			 deployment of plug-in electric drive vehicles, including—
						(i)rate structures or provisions and billing
			 protocols for the charging of plug-in electric drive vehicles, including, as
			 appropriate—
							(I)accommodation for billing for—
								(aa)charging at a place of residence and at
			 publicly available charging infrastructure; and
								(bb)vehicle owners who cannot charge at home by
			 virtue of the nature of their residence; and
								(II)rate structures or provisions that benefit
			 consumers by facilitating—
								(aa)charging off-peak rates;
								(bb)load management strategies that optimize
			 reliable and economical operation of the grid;
								(cc)utilities, grid operators, or third-party
			 charging services to draw battery charge for use on the grid; or
								(dd)the offer of other benefits to the utility
			 system or the grid;
								(ii)analysis of potential impacts to the
			 grid;
						(iii)plans for using information technology or
			 third-party aggregators to minimize the effects of charging on peak
			 loads;
						(iv)plans for working with smart grid
			 technologies or third-party aggregators for the purposes of smart charging and
			 for allowing 2-way communication and electricity movement; and
						(v)plans for anticipating vehicle-to-grid
			 applications that will allow batteries in cars as well as banks of batteries to
			 be used for grid storage, ancillary services provision, and backup
			 power;
						(M)a deployment timeline;
					(N)a plan for monitoring and evaluating the
			 implementation of the plan, including metrics for assessing the success of the
			 deployment and an approach to updating the plan, as appropriate; and
					(O)a description of the manner in which any
			 grant funds applied for under subsection (d) will be used and the proposed
			 local cost share for the funds.
					(d)Phase 1 applications and grants
				(1)In generalNot later than 120 days after the date of
			 publication by the Secretary of the selection criteria described in subsection
			 (c)(3), any State, tribe, or local government, or group of State, tribe, or
			 local governments may apply to the Secretary to become a deployment
			 community.
				(2)Grants
					(A)In generalIn each application, the applicant may
			 request up to $250,000,000 in financial assistance from the Secretary to fund
			 projects in the deployment community.
					(B)Use of fundsFunds provided through a grant under this
			 paragraph may be used to help implement the plan for the deployment of plug-in
			 electric drive vehicles included in the application, including—
						(i)planning for and installing charging
			 infrastructure, including offering additional incentives as described in
			 subsection (c)(4)(J);
						(ii)updating building codes, zoning or parking
			 rules, or permitting or inspection processes as described in subparagraphs (F),
			 (G), and (H) of subsection (c)(4);
						(iii)reducing the cost and increasing the
			 consumer adoption of plug-in electric drive vehicles through incentives as
			 described in subsection (c)(4)(I);
						(iv)workforce training, including training of
			 permitting officials;
						(v)public education described in the proposed
			 marketing plan; and
						(vi)shifting State, tribal, or local government
			 fleets to plug-in electric drive vehicles, at a rate in excess of the existing
			 Federal alternative fleet vehicle requirements.
						(C)Cost-sharing
						(i)In generalA grant provided under this paragraph shall
			 be subject to a minimum non-Federal cost-sharing requirement of 20
			 percent.
						(ii)Non-Federal sourcesThe Secretary shall—
							(I)determine the appropriate cost share for
			 each selected applicant; and
							(II)require that not less than 20 percent of
			 the cost of an activity funded by a grant under this paragraph be provided by a
			 non-Federal source.
							(iii)ReductionThe Secretary may reduce or eliminate the
			 cost-sharing requirement described in clause (i), as the Secretary determines
			 to be necessary.
						(iv)Calculation of amountIn calculating the amount of the
			 non-Federal share under this section, the Secretary—
							(I)may include allowable costs in accordance
			 with the applicable cost principles, including—
								(aa)cash;
								(bb)personnel costs;
								(cc)the value of a service, other resource, or
			 third party in-kind contribution determined in accordance with the applicable
			 circular of the Office of Management and Budget;
								(dd)indirect costs or facilities and
			 administrative costs; or
								(ee)any funds received under the power program
			 of the Tennessee Valley Authority or any Power Marketing Administration (except
			 to the extent that such funds are made available under an annual appropriation
			 Act);
								(II)shall include contributions made by State,
			 tribal, or local government entities and private entities; and
							(III)shall not include—
								(aa)revenues or royalties from the prospective
			 operation of an activity beyond the time considered in the grant, unless from a
			 qualified electric drive vehicle refueling property bond (as defined in section
			 54G(a) of the Internal Revenue Code of 1986);
								(bb)proceeds from the prospective sale of an
			 asset of an activity; or
								(cc)other appropriated Federal funds.
								(v)Repayment of Federal shareThe Secretary shall not require repayment
			 of the Federal share of a cost-shared activity under this section as a
			 condition of providing a grant.
						(vi)Title to propertyThe receipt of Federal funds under this
			 section shall not prohibit the purchaser of a vehicle, equipment, or other
			 property from retaining sole, permanent title to the vehicle, equipment, or
			 property at the conclusion of the program.
						(3)SelectionNot later than 120 days after the
			 application deadline established under paragraph (1), the Secretary shall
			 announce the names of the deployment communities selected under this
			 subsection.
				(e)Reporting requirements
				(1)In generalThe Secretary, in consultation with the
			 Committee, shall—
					(A)determine what data will be required to be
			 collected by participants in deployment communities and submitted to the
			 Department to allow for analysis of the deployment communities; and
					(B)develop metrics to determine the success of
			 the deployment communities.
					(2)Provision of dataAs a condition of participation in the
			 Program, a deployment community shall provide any data identified by the
			 Secretary under paragraph (1).
				(3)ReportsNot later than 3 years after the date of
			 enactment of this Act and again after the completion of the Program, the
			 Secretary shall submit to Congress a report that contains—
					(A)a description of the status of—
						(i)the deployment communities and the
			 implementation of the deployment plan of each deployment community;
						(ii)the rate of vehicle manufacturing
			 deployment and market penetration of plug-in electric drive vehicles;
			 and
						(iii)the deployment of residential and publicly
			 available infrastructure;
						(B)a description of the challenges experienced
			 and lessons learned from the program to date, including the activities
			 described in subparagraph (A); and
					(C)an analysis of the data collected under
			 this subsection.
					(f)Information clearinghouseThe Secretary shall make available to the
			 public, in a timely manner, information regarding the cost, performance, usage
			 data, and technical data regarding the deployment and integration of plug-in
			 electric drive vehicles in the deployment communities.
			(g)Proprietary informationThe Secretary shall, as appropriate,
			 provide for the protection of proprietary information and intellectual property
			 rights.
			(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $2,002,000,000.
			(i)Conforming amendmentSection 166(b)(5) of title 23, United
			 States Code, is amended—
				(1)in subparagraph (A), by striking
			 Before September 30, 2009, the State and inserting The
			 State; and
				(2)in subparagraph (B), by striking
			 Before September 30, 2009, the State and inserting The
			 State.
				6.Tax credits
			(a)Credit for new qualified plug-In electric
			 drive motor vehicles
				(1)Transferability
					(A)In generalSubsection (c) of section 30D of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(3)Refundable personal credit
								(A)In generalFor purposes of this title, in the case of
				a qualified deployment community taxpayer, the credit allowed under subsection
				(a) for any taxable year (determined after application of paragraph (1) and
				without regard to paragraph (2)(B)) shall be treated as a credit allowable
				under subpart C for such taxable year (and not allowed under subsection (a)),
				and paragraph (2) shall not apply to such credit.
								(B)Qualified deployment community
				taxpayerFor purposes of
				subparagraph (A), the term qualified deployment community taxpayer
				means a taxpayer—
									(i)who purchases a new qualified plug-in
				electric drive motor vehicle to which paragraph (1) does not apply, and
									(ii)who resides within, and registers such
				vehicle in, a deployment community selected by the Secretary under the Targeted
				Electric Vehicles Deployment Communities Program established by the
				Electric Vehicle Deployment Act of
				2010.
									For purposes of the preceding
				sentence, such a deployment community shall only be treated as a deployment
				community after the date on which such community is so selected (without regard
				to the date on which any funds under such Act are provided with respect to such
				community) and before the date on which Phase 1 of such program
				terminates.(C)Refundable credit may be
				transferred
									(i)In generalA qualified deployment community taxpayer
				may, in connection with the purchase of a new qualified plug-in electric drive
				motor vehicle, transfer any refundable credit described in subparagraph
				(A)—
										(I)to any person who is in the trade or
				business of selling new qualified plug-in electric drive motor vehicles and who
				sold such vehicle to the taxpayer, or
										(II)to any person who is in the trade or
				business of financing the sales of new qualified plug-in electric drive motor
				vehicles and who financed the taxpayer's purchase of such vehicle.
										(ii)DisclosureA qualified deployment community taxpayer
				may transfer a refundable credit described in subparagraph (A) to a person
				described in clause (i)(I) only if such person clearly discloses to such
				taxpayer, through the use of a window sticker attached to the new qualified
				plug-in electric drive motor vehicle—
										(I)the amount of the refundable credit
				described in subparagraph (A) with respect to such vehicle, and
										(II)a notification that the taxpayer will not
				be eligible for any credit under any other section of this title with respect
				to such vehicle unless the taxpayer elects not to have this section apply with
				respect to such vehicle.
										(iii)CertificationA transferee of a refundable credit
				described in subparagraph (A) may not claim such credit unless such claim is
				accompanied by a certification to the Secretary that the transferee reduced the
				price the taxpayer paid or the balance due to the financier, whichever is
				applicable, for the new qualified plug-in electric drive motor vehicle by the
				entire amount of such refundable credit.
									(iv)Consent required for
				revocationAny transfer under
				clause (i) may be revoked only with the consent of the Secretary.
									(v)Special rule for bulk
				purchasersA qualified
				deployment community taxpayer who purchases 10 or more new qualified plug-in
				electric drive motor vehicles during the taxable year may transfer a refundable
				credit described in subparagraph (A) to any person.
									(vi)RegulationsThe Secretary may prescribe such
				regulations as necessary—
										(I)to ensure that any refundable credit
				described in clause (i) is claimed once and not retransferred by a transferee,
				and
										(II)to provide a mechanism by which the
				transferee may claim and receive the credit within 3 months of the sale of the
				new qualified plug-in electric drive motor
				vehicle.
										.
					(B)Display of credit informationSection 32908(b)(1) of title 49, United
			 States Code, is amended—
						(i)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (F) and (G), and
						(ii)by inserting after subparagraph (D) the
			 following new subparagraph:
							
								(E)the amount of the new qualified plug-in
				electric drive motor vehicle credit allowable with respect to the sale of the
				automobile under section 30D of the Internal Revenue Code of 1986 (26 U.S.C.
				30D).
								.
						(2)Increased credit for taxpayers in
			 deployment communitiesSubsection (f) of section 30D of such Code
			 is amended by adding at the end the following new paragraph:
					
						(8)Increased credit for taxpayers in
				deployment communitiesIn the
				case of a qualified deployment community taxpayer (within the meaning of
				subsection (c)(3)(B)), subsection (b)(2) shall be applied by substituting
				$5,000 for
				$2,500.
						.
				(3)Increased per manufacturer
			 capParagraph (2) of section
			 30(D)(e) of such Code is amended by striking 200,000 and
			 inserting 300,000.
				(4)Extension and modification of new qualified
			 hybrid motor vehicle credit
					(A)ExtensionParagraph (3) of section 30B(k) of such
			 Code is amended by striking December 31, 2009 and inserting
			 December 31, 2016.
					(B)Qualified incremental hybrid
			 costClause (iii) of section
			 30B(d)(2)(B) of such Code is amended by striking does not
			 exceed— and all that follows and inserting “does not exceed—
						
							(I)$15,000, if such vehicle has a gross
				vehicle weight rating of not more than 14,000 pounds,
							(II)$30,000, if such vehicle has a gross
				vehicle weight rating of more than 14,000 pounds but not more than 26,000
				pounds,
							(III)$60,000, if such vehicle has a gross
				vehicle weight rating of more than 26,000 pounds but not more than 33,000
				pounds, and
							(IV)$100,000, if such vehicle has a gross
				vehicle weight rating of more than 33,000
				pounds.
							.
					(C)Applicable percentage for heavy trucks
			 achieving 20 percent increase in city fuel economyClause
			 (ii) of section 30B(d)(2)(B) of such Code is amended by redesignating
			 subclauses (I), (II), and (III) as subclauses (II), (III), and (IV),
			 respectively, and by inserting before subclause (II) (as so redesignated) the
			 following new subclause:
						
							(I)10 percent in the case of a vehicle to
				which clause (iii)(IV) applies if such vehicle achieves an increase in city
				fuel economy relative to a comparable vehicle of at least 20 percent but less
				than 30
				percent.
							.
					(D)Dollar limitationSubparagraph (B) of section 30B(d)(2) of
			 such Code is amended by adding at the end the following new clause:
						
							(vi)LimitationThe amount allowed as a credit under
				subsection (a)(3) with respect to a vehicle by reason of clause (i) of this
				subparagraph shall not exceed
				$24,000.
							.
					(E)Heavy electric vehiclesParagraph (3) of section 30B(d) of such
			 Code is amended by redesignating subparagraphs (B), (C), and (D) as
			 subparagraphs (C), (D), and (E), respectively, and by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)Heavy electric vehiclesIn the case of a vehicle with a gross
				vehicle weight rating of not less than 8,500 pounds, the term new
				qualified hybrid motor vehicle includes a motor vehicle—
								(i)which draws propulsion energy exclusively
				from a rechargeable energy storage system, and
								(ii)which meets the requirements of clauses
				(iii), (v), (vi), and (vii) of subparagraph
				(A).
								.
					(F)Credits may be transferredSubsection (d) of section 30B of such Code
			 is amended by adding at the end the following new paragraph:
						
							(4)Transferability of credit
								(A)In generalA taxpayer who places in service any
				vehicle may transfer the credit allowed under this subsection with respect to
				such vehicle through an assignment to the seller of such vehicle. Such transfer
				may be revoked only with the consent of the Secretary.
								(B)RegulationsThe Secretary shall prescribe such
				regulations as necessary to ensure that any credit transferred under
				subparagraph (A) is claimed once and not reassigned by such other
				person.
								.
					(b)Credit for alternative fuel vehicle
			 refueling property
				(1)Extension of increased credit for
			 electricity
					(A)In generalParagraph (6) of section 30C(e) of the
			 Internal Revenue Code of 1986 is amended—
						(i)by striking during 2009 and 2010 in
			 the heading and inserting during certain taxable years,
						(ii)by striking and before January 1,
			 2011,
						(iii)by inserting , which is placed in
			 service before January 1, 2011 (before January 1, 2017, in the case of property
			 which relates to electricity) after hydrogen in
			 subparagraph (A), and
						(iv)by inserting , which is placed in
			 service before January 1, 2011 after hydrogen in
			 subparagraph (B).
						(B)Extension of creditSubsection (g) of section 30C of such Code
			 is amended—
						(i)by striking and at the end
			 of paragraph (1),
						(ii)by redesignating paragraph (2) as paragraph
			 (3), and
						(iii)by inserting after paragraph (1) the
			 following new paragraph:
							
								(2)in the case of property relating to
				electricity, after December 31, 2016,
				and
								.
						(2)Modification of cost
			 provisionsSubsection (e) of
			 section 30C of such Code is amended by adding at the end the following new
			 paragraph:
					
						(7)Installation of electricity
				propertyIn the case of any
				qualified alternative fuel vehicle refueling property which relates to
				electricity, for purposes of subsection (a), the cost of such property shall
				include the cost of the original installation of such
				property.
						.
				(3)Transferability of creditSection 30C(e) of such Code, as amended by
			 paragraph (2), is amended by adding at the end the following new
			 paragraph:
					
						(8)Transferability of credit
							(A)In generalA person who places any qualified
				alternative fuel vehicle refueling property in service may transfer the credit
				under this section through an assignment to any other person. Such transfer may
				be revoked only with the consent of the Secretary.
							(B)CertificationA transferee of a credit described in
				subparagraph (A) may not claim such credit unless such claim is accompanied by
				a certification to the Secretary that the transferee reduced the price the
				transferor paid for the qualified alternative fuel vehicle refueling property
				by the entire amount of such credit.
							(C)RegulationsThe Secretary shall prescribe such
				regulations as necessary to ensure that the credit transferred under
				subparagraph (A) is claimed once and not reassigned by such other
				person.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			7.Qualified plug-in electric drive motor
			 vehicle refueling property bonds
			(a)In generalParagraph (1) of section 54A(d) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking or at the end of
			 subparagraph (D),
				(2)by inserting or at the end
			 of subparagraph (E), and
				(3)by inserting after subparagraph (E) the
			 following new subparagraph:
					
						(F)a qualified plug-in electric drive motor
				vehicle refueling property
				bond,
						.
				(b)Qualified purposeSubparagraph (C) of section 54A(d)(2) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking and at the end
			 of clause (iv),
				(2)by striking the period at the end of clause
			 (v) and inserting , and, and
				(3)by adding at the end the following new
			 clause:
					
						(vi)in the case of a qualified plug-in electric
				drive motor vehicle refueling property bond, a purpose specified in section
				54G(a)(1).
						.
				(c)Bonds allowedSubpart I of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					54G.Qualified plug-in electric drive motor
				vehicle refueling property bonds
						(a)Qualified plug-In electric drive motor
				vehicle refueling property bondFor purposes of this subpart, the term
				qualified plug-in electric drive motor vehicle refueling property
				bond means any bond issued as part of an issue if—
							(1)100 percent of the available project
				proceeds of such issue are to be used for capital expenditures incurred by a
				qualified issuer for 1 or more qualified plug-in electric drive motor vehicle
				refueling properties,
							(2)the bond is issued by a qualified issuer,
				and
							(3)the issuer designates such bond for
				purposes of this section.
							(b)Reduced credit amountNotwithstanding paragraph (2) of section
				54A(b), the annual credit determined with respect to any qualified plug-in
				electric drive motor vehicle refueling property bond is 70 percent of the
				amount which would (but for this subsection) otherwise be determined under such
				paragraph with respect to such bond.
						(c)Limitation on amount of bonds
				designatedThe maximum
				aggregate face amount of bonds which may be designated under subsection (a) by
				any issuer shall not exceed the limitation amount allocated to such issuer
				under subsection (e).
						(d)National limitation on amount of bonds
				designatedThere is a
				national qualified plug-in electric drive motor vehicle refueling property bond
				limitation of $1,000,000,000.
						(e)AllocationsThe Secretary shall make allocations of the
				amount of the national qualified plug-in electric drive motor vehicle refueling
				property bond limitation described in subsection (d) among purposes described
				in subsection (a)(1) in such manner as the Secretary determines
				appropriate.
						(f)DefinitionsFor purposes of this section—
							(1)Qualified plug-in electric drive motor
				vehicle refueling propertyThe term qualified plug-in electric
				drive motor vehicle refueling property means any qualified alternative
				fuel vehicle refueling property (within the meaning of section 30C) which
				relates to electricity.
							(2)Qualified issuer
								(A)In generalThe term qualified issuer
				means a public power provider, a cooperative electric company, or a
				governmental body.
								(B)Denial of double benefitWith respect to any issue, the term
				qualified issuer shall not include any entity to which a credit
				under section 30C is allowed for the taxable year in which such issue is
				issued.
								(C)Governmental bodyThe term governmental body
				means any State or Indian tribal government, or any political subdivision
				thereof.
								(D)Public power providerThe term public power provider
				means a State utility that has a service obligation to end-users or to a
				distribution utility (within the meaning of section 217 of the Federal Power
				Act, as in effect on the date of the enactment of this section).
								(E)Cooperative electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or an organization described in section
				1381(a)(2)(C).
								.
			(d)Clerical amendmentThe table of sections for subpart I of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Sec. 54G. Qualified plug-in
				electric drive motor vehicle refueling property
				bonds.
					
					.
			(e)Effective
			 dateThe amendments made by
			 subsections (a), (b), (c), and (d) shall apply to obligations issued after the
			 date of the enactment of this Act.
			(f)Loan guarantees
				(1)In generalSection 1705 of the Energy Policy Act of
			 2005 (42 U.S.C. 16516) is amended—
					(A)in subsection (a), by adding at the end the
			 following:
						
							(4)Charging infrastructure and networks of
				charging infrastructure for plug-in drive electric vehicles, if such charging
				infrastructure will be operational prior to December 31,
				2016.
							; and
				
					(B)by striking subsection (e) and inserting
			 the following:
						
							(e)SunsetThe authority to enter into guarantees
				under this section shall expire on September 30, 2011, except that for projects
				described in subsection (a)(4), the authority to enter into guarantees shall
				expire on December 31,
				2016.
							.
					8.Utility planning for plug-in electric drive
			 vehiclesThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
			(1)in section 111(d) (16 U.S.C. 2621(d)), by
			 adding at the end the following:
				
					(20)Plug-in electric drive vehicle
				planning
						(A)Utility plan for plug-in electric drive
				vehicles
							(i)In generalNot later than 2 years after the date of
				enactment of this paragraph, each electric utility shall develop a plan to
				support the use of plug-in electric drive vehicles, including medium and
				heavy-duty hybrid electric vehicles in the service area of the electric
				utility.
							(ii)RequirementsA plan under clause (i) shall
				investigate—
								(I)various levels of potential penetration of
				plug-in electric drive vehicles in the utility service area;
								(II)the potential impacts that the various
				levels would have on distribution infrastructure and on the operation of the
				transmission grid; and
								(III)the role of third parties in providing
				reliable and economical charging services.
								(iii)WaiverAn electric utility that determines that
				the electric utility will have no meaningful penetration of plug-in electric
				drive vehicles during the 5-year period beginning on the date of enactment of
				this paragraph may petition the Secretary to waive clause (i) for 5
				years.
							(iv)Updates
								(I)In generalEach electric utility shall update the plan
				of the electric utility every 5 years.
								(II)Resubmission of waiverAn electric utility that received a waiver
				under clause (iii) and wants the waiver to continue after the expiration of the
				waiver shall be required to resubmit the waiver.
								(v)ExemptionIf the Secretary determines that a plan
				required by a State regulatory authority meets the requirements of this
				paragraph, the Secretary may accept that plan and exempt the electric utility
				submitting the plan from the requirements of clause (i).
							(B)Support requirementsEach State regulatory authority (in the
				case of each electric utility for which the authority has ratemaking authority)
				and each municipal and cooperative utility shall—
							(i)participate in any local plan for the
				deployment of recharging infrastructure in communities located in the footprint
				of the authority or utility;
							(ii)require that charging infrastructure
				deployed is interoperable with products of all auto manufacturers to the
				maximum extent practicable; and
							(iii)consider adopting minimum requirements for
				deployment of electrical charging infrastructure and other appropriate
				requirements necessary to support the use of plug-in electric drive
				vehicles.
							(C)Cost recoveryEach State regulatory authority (in the
				case of each electric utility for which the authority has ratemaking authority)
				and each municipal and cooperative utility may consider whether, and to what
				extent, to allow cost recovery for plans and implementation of plans.
						(D)Smart grid integrationThe State regulatory authority (in the case
				of each electric utility for which the authority has ratemaking authority) and
				each municipal and cooperative utility, in accordance with regulations issued
				by the Federal Energy Regulatory Commission under section 1305(d) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17385), shall—
							(i)establish any appropriate protocols and
				standards for integrating plug-in electric drive vehicles into an electrical
				distribution system, including Smart Grid systems and devices as described in
				title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381
				et seq.);
							(ii)develop, to the maximum extent practicable,
				the means and methods for appropriate billing settlements between utilities,
				consumers, and third parties in and across utility territories;
							(iii)identify the smart grid infrastructure and
				information technology that would likely need to be installed to most
				efficiently manage plug-in electric vehicles; and
							(iv)in consideration of this section, review
				the determination made under subsection (a), including whether time-of-use
				pricing should be employed to enable the use of plug-in electric drive vehicles
				to contribute to meeting peak-load and ancillary service power needs.
							(E)DeterminationNot later than 3 years after the date of
				enactment of this paragraph, each State regulatory authority (with respect to
				each electric utility for which the authority has ratemaking authority), and
				each municipal and cooperative electric utility, shall complete the
				consideration, and shall make the determination, referred to in subsection (a)
				with respect to the standard established by this
				paragraph.
						
			(2)in section 112(c) (16 U.S.C.
			 2622(c))—
				(A)in the first sentence, by striking
			 Each State and inserting the following:
					
						(1)In generalEach
				State
						;
				(B)in the second sentence, by striking
			 In the case and inserting the following:
					
						(2)Specific standards
							(A)Net metering and fossil fuel generation
				efficiencyIn the
				case
							; 
				(C)in the third sentence, by striking
			 In the case and inserting the following:
					
						(B)Time-based metering and
				communicationsIn the
				case
						;
				(D)in the fourth sentence—
					(i)by striking In the case and
			 inserting the following:
						
							(C)InterconnectionIn the
				case
							;
				and
					(ii)by striking paragraph (15)
			 and inserting paragraph (15) of section 111(d);
					(E)in the fifth sentence, by striking
			 In the case and inserting the following:
					
						(D)Integrated resource planning, rate design
				modifications, smart grid investments, smart grid informationIn the
				case
						;
				and
				(F)by adding at the end the following:
					
						(E)Plug-in electric drive vehicle
				planningIn the case of the
				standards established by paragraph (20) of section 111(d), the reference
				contained in this subsection to the date of enactment of this Act shall be
				deemed to be a reference to the date of enactment of that
				paragraph.
						;
				and
				(3)in section 112(d) (16 U.S.C. 2622(d)), in
			 the matter preceding paragraph (1), by striking (19) and
			 inserting (20).
			9.Federal fleets
			(a)In generalElectricity consumed by Federal agencies to
			 fuel plug-in electric drive vehicles—
				(1)is an alternative fuel (as defined in
			 section 301 of the Energy Policy Act of 1992 (42 U.S.C. 13218)); and
				(2)shall be accounted for under Federal fleet
			 management reporting requirements, not under Federal building management
			 reporting requirements.
				(b)Assessment and reportNot later than 180 days after the date of
			 enactment of this Act and at the completion of the Program, the Federal Energy
			 Management Program and the General Services Administration, in consultation
			 with the Task Force, shall complete an assessment of Federal Government fleets,
			 including the Postal Service and the Department of Defense, and submit a report
			 to Congress that describes—
				(1)for each Federal agency, which types of
			 vehicles the agency uses that would or would not be suitable for near-term and
			 medium-term conversion to plug-in electric drive vehicles, taking into account
			 the types of vehicles for which plug-in electric drive vehicles could provide
			 comparable functionality and lifecycle costs;
				(2)how many plug-in electric drive vehicles
			 could be deployed by the Federal Government in 5 years and in 10 years,
			 assuming that plug-in electric drive vehicles are available and are purchased
			 when new vehicles are needed or existing vehicles are replaced; and
				(3)the estimated cost to the Federal
			 Government for vehicle purchases under paragraph (2) for each fiscal
			 year.
				(c)Inventory and data collection
				(1)In generalIn carrying out the assessment and report
			 under subsection (b), the Federal Energy Management Program, in consultation
			 with the General Services Administration, shall—
					(A)develop an information request for each
			 agency that operates a fleet of at least 20 motor vehicles; and
					(B)establish guidelines for each agency to use
			 in developing a plan to deploy plug-in electric drive vehicles.
					(2)Agency responsesEach agency that operates a fleet of at
			 least 20 motor vehicles shall—
					(A)collect information on the vehicle fleet of
			 the agency in response to the information request described in paragraph (1);
			 and
					(B)develop a plan to deploy plug-in electric
			 drive vehicles.
					(3)Analysis of responsesThe Federal Energy Management Program
			 shall—
					(A)analyze the information submitted by each
			 agency under paragraph (2);
					(B)approve or suggest amendments to the plan
			 of each agency to ensure that the plan is consistent with the goals and
			 requirements of this Act; and
					(C)submit a plan to Congress and the General
			 Services Administration to be used in developing the pilot program described in
			 subsection (e).
					(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
			(e)Pilot program To deploy plug-In electric
			 drive vehicles in the Federal fleet
				(1)In generalThe Administrator of General Services shall
			 acquire plug-in electric drive vehicles and the requisite charging
			 infrastructure to be deployed in a range of locations in the Federal fleet
			 during the 5-year period beginning on the date of enactment of this Act.
				(2)Data collectionThe Administrator of General Services shall
			 collect data regarding—
					(A)the cost, performance, and use of plug-in
			 electric drive vehicles in the Federal fleet;
					(B)the deployment and integration of plug-in
			 electric drive vehicles in the Federal fleet; and
					(C)the contribution of plug-in electric drive
			 vehicles in the Federal fleet toward reducing the use of fossil fuels and
			 greenhouse gas emissions.
					(3)ReportNot later than 6 years after the date of
			 enactment of this Act, the Administrator of General Services shall submit to
			 the appropriate committees of Congress a report that—
					(A)describes the status of plug-in electric
			 drive vehicles in the Federal fleet; and
					(B)includes an analysis of the data collected
			 under this subsection.
					(4)Public
			 websiteThe Federal Energy
			 Management Program shall maintain and regularly update a publicly available
			 website that provides information on the status of plug-in electric vehicles in
			 the Federal fleet.
				(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Federal Government to pay for incremental
			 costs to purchase or lease plug-in electric drive vehicles and the requisite
			 charging infrastructure for Federal fleets $25,000,000.
			10.Advanced batteries for tomorrow
			 prize
			(a)In generalNot later than 1 year after the date of
			 enactment of this Act, as part of the program described in section 1008 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary shall establish the
			 Advanced Batteries for Tomorrow Prize to competitively award cash prizes in
			 accordance with this section to advance the research, development,
			 demonstration, and commercial application of a 500-mile vehicle battery.
			(b)Battery specifications
				(1)In generalTo be eligible for the Prize, a battery
			 submitted by an entrant shall be—
					(A)able to power a plug-in electric drive
			 vehicle authorized to travel on the United States Federal-aid system of
			 highways for at least 500 miles before recharging;
					(B)of a size that would not be
			 cost-prohibitive or create space constraints, if mass-produced; and
					(C)cost-effective (measured in cost per
			 kilowatt hour), if mass-produced.
					(2)Additional requirementsThe Secretary, in consultation with the
			 Committee, shall establish any additional battery specifications that the
			 Secretary and the Committee determine to be necessary.
				(c)Private funds
				(1)In generalSubject to paragraph (2) and
			 notwithstanding section 3302 of title 31, United States Code, the Secretary may
			 accept, retain, and use funds contributed by any person, government entity, or
			 organization for purposes of carrying out this subsection—
					(A)without further appropriation; and
					(B)without fiscal year limitation.
					(2)Restriction on participationAn entity providing private funds for the
			 Prize may not participate in the competition for the Prize.
				(d)Technical reviewThe Secretary, in consultation with the
			 Committee, shall establish a technical review committee composed of non-Federal
			 officers to review data submitted by Prize entrants under this section and
			 determine whether the data meets the prize specifications described in
			 subsection (b).
			(e)Third party administrationThe Secretary may select, on a competitive
			 basis, a third party to administer awards provided under this section.
			(f)EligibilityTo be eligible for an award under this
			 section—
				(1)in the case of a private entity, the entity
			 shall be incorporated in and maintain a primary place of business in the United
			 States; and
				(2)in the case of an individual (whether
			 participating as a single individual or in a group), the individual shall be a
			 citizen or lawful permanent resident of the United States.
				(g)Award amounts
				(1)In generalSubject to the availability of funds to
			 carry out this section, the amount of the Prize shall be $10,000,000.
				(2)Breakthrough achievement
			 awardsIn addition to the
			 award described in paragraph (1), the Secretary, in consultation with the
			 technical review committee established under subsection (d), may award cash
			 prizes in recognition of breakthrough achievements in research, development,
			 demonstration, and commercial application of activities described in subsection
			 (b).
				(h)500-Mile battery award fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the 500-mile Battery Fund
			 (referred to in this section as the Fund), to be administered by
			 the Secretary, to be available without fiscal year limitation and subject to
			 appropriation, to award amounts under this section.
				(2)Transfers to FundThe Fund shall consist of—
					(A)such amounts as are appropriated to the
			 Fund under subsection (i); and
					(B)such amounts as are described in subsection
			 (c) and that are provided for the Fund.
					(3)ProhibitionAmounts in the Fund may not be made
			 available for any purpose other than a purposes described in subsection
			 (a).
				(4)Annual reports
					(A)In generalNot later than 60 days after the end of
			 each fiscal year beginning with fiscal year 2012, the Secretary shall submit a
			 report on the operation of the Fund during the fiscal year to—
						(i)the Committees on Appropriations of the
			 House of Representatives and of the Senate;
						(ii)the Committee on Energy and Natural
			 Resources of the Senate; and
						(iii)the Committee on Energy and Commerce of the
			 House of Representatives.
						(B)ContentsEach report shall include, for the fiscal
			 year covered by the report, the following:
						(i)A statement of the amounts deposited into
			 the Fund.
						(ii)A description of the expenditures made from
			 the Fund for the fiscal year, including the purpose of the expenditures.
						(iii)Recommendations for additional authorities
			 to fulfill the purpose of the Fund.
						(iv)A statement of the balance remaining in the
			 Fund at the end of the fiscal year.
						(5)Separate appropriations
			 accountSection 1105(a) of
			 title 31, United States Code, is amended—
					(A)by redesignating paragraphs (35) and (36)
			 as paragraphs (36) and (37), respectively;
					(B)by redesignating the second paragraph (33)
			 (relating to obligational authority and outlays requested for homeland
			 security) as paragraph (35); and
					(C)by adding at the end the following:
						
							(38)a separate statement for the 500-mile
				Battery Fund established under section 8(h) of the Electric Vehicle Deployment Act of
				2010, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
							.
					(i)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000.
			11.Research and development program
			(a)Research and development program
				(1)In generalThe Secretary, in consultation with the
			 Committee, shall establish a program to fund research and development in
			 advanced batteries, electric drive vehicle components, electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of electric drive vehicles and charging infrastructure.
				(2)Use of fundsThe program may include funding for—
					(A)the development of low-cost, smart-charging
			 and vehicle-to-grid connectivity technology;
					(B)the benchmarking and assessment of open
			 software systems using nationally established evaluation criteria; and
					(C)new technologies in electricity storage for
			 vehicles.
					(3)ReportNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing the status of the program described in paragraph (1).
				(b)Secondary use applications program
				(1)In generalThe Secretary, in consultation with the
			 Committee, shall carry out a research, development, and demonstration program
			 that builds upon any work carried out under section 915 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16195) and—
					(A)identifies possible uses of a vehicle
			 battery after the useful life of the battery in a vehicle has been
			 exhausted;
					(B)assesses the potential for markets for uses
			 described in subparagraph (A) to develop, as well as any barriers to the
			 development of the markets; and
					(C)identifies the potential uses of a vehicle
			 battery—
						(i)with the most promise for market
			 development; and
						(ii)for which market development would be aided
			 by a demonstration project.
						(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress an initial report on the findings of the program described in
			 paragraph (1), including recommendations for stationary energy storage and
			 other potential applications for batteries used in plug-in electric drive
			 vehicles.
				(c)Demonstration projects
				(1)In generalBased on the results of the program
			 described in subsection (b), the Secretary, in consultation with the Committee,
			 shall develop guidelines for projects that demonstrate the secondary uses of
			 vehicle batteries.
				(2)Publication of guidelinesNot later than 30 months after the date of
			 enactment of this Act, the Secretary shall—
					(A)publish the guidelines described in
			 paragraph (1); and
					(B)solicit applications for funding for
			 demonstration projects.
					(3)Grant programNot later than 38 months after the date of
			 enactment of this Act, the Secretary shall select proposals for grant funding
			 under this section, based on an assessment of which proposals are mostly likely
			 to contribute to the development of a secondary market for batteries.
				(d)Materials Recycling Study
				(1)In generalThe Secretary, in consultation with the
			 Committee, shall carry out a study on the recycling of materials from plug-in
			 electric drive vehicles and the batteries used in plug-in electric drive
			 vehicles.
				(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report on the findings of the study described in paragraph
			 (1).
				(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,530,000,000,
			 including—
				(1)$1,500,000,000 for use in conducting the
			 program described in subsection (a) for fiscal years 2011 through 2020;
				(2)$5,000,000 for use in conducting the
			 program described in subsection (b) for fiscal years 2011 through 2016;
			 and
				(3)$25,000,000 for use in providing grants
			 described in subsection (c) for fiscal years 2011 through 2020.
				12.Study on the supply of raw
			 materials
			(a)In generalThe Secretary of the Interior, in
			 consultation with the Secretary and the Task Force, shall conduct a study
			 that—
				(1)identifies the raw materials needed for the
			 manufacture of plug-in electric drive vehicles, batteries, and other components
			 for plug-in electric drive vehicles, and for the infrastructure needed to
			 support plug-in electric drive vehicles;
				(2)describes the primary or original sources
			 and known reserves and resources of those raw materials;
				(3)assesses, in consultation with the National
			 Academy of Sciences, the degree of risk to the manufacture, maintenance,
			 deployment, and use of plug-in electric drive vehicles associated with the
			 supply of those raw materials; and
				(4)identifies pathways to securing reliable
			 and resilient supplies of those raw materials.
				(b)ReportNot later than 3 years after the date of
			 enactment of this Act, the Secretary of the Interior shall submit to Congress a
			 report that describes the results of the study.
			(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subsection $1,500,000.
			13.Plug-in Electric Drive Vehicle Technical
			 Advisory Committee
			(a)In generalThere is established the Plug-in Electric
			 Drive Vehicle Technical Advisory Committee to advise the Secretary on the
			 programs and activities under this Act.
			(b)MissionThe mission of the Committee shall be to
			 advise the Secretary on technical matters, including—
				(1)the priorities for research and
			 development;
				(2)means of accelerating the deployment of
			 safe, economical, and efficient plug-in electric drive vehicles for mass market
			 adoption;
				(3)the development and deployment of charging
			 infrastructure;
				(4)the development of uniform codes,
			 standards, and safety protocols for plug-in electric drive vehicles and
			 charging infrastructure; and
				(5)reporting on the competitiveness of the
			 United States in plug-in electric drive vehicle and infrastructure research,
			 manufacturing, and deployment.
				(c)Membership
				(1)Members
					(A)In generalThe Committee shall consist of not less
			 than 12, but not more than 25, members.
					(B)RepresentationThe Secretary shall appoint the members to
			 Committee from among representatives of—
						(i)domestic industry;
						(ii)institutions of higher education;
						(iii)professional societies;
						(iv)Federal, State, and local governmental
			 agencies (including the National Laboratories); and
						(v)financial, transportation, labor,
			 environmental, or other appropriate organizations, as the Secretary determines
			 to be necessary.
						(2)Terms
					(A)In generalThe term of a Committee member shall not be
			 longer than 3 years.
					(B)Staggered termsThe Secretary may appoint members to the
			 Committee for differing term lengths to ensure continuity in the functioning of
			 the Committee.
					(C)ReappointmentsA member of the Committee whose term is
			 expiring may be reappointed.
					(3)ChairpersonThe Committee shall have a chairperson, who
			 shall be elected by and from the members.
				(d)ReviewThe Committee shall review and make
			 recommendations to the Secretary on the implementation of programs and
			 activities under this Act.
			(e)Response
				(1)In generalThe Secretary shall consider and may adopt
			 any recommendation of the Committee under subsection (c).
				(2)Biennial report
					(A)In generalNot later than 2 years after the date of
			 enactment of this Act and every 2 years thereafter, the Secretary shall submit
			 to the appropriate committees of Congress a report describing any new
			 recommendations of the Committee.
					(B)ContentsThe report shall include—
						(i)a description of the manner in which the
			 Secretary has implemented or plans to implement the recommendations of the
			 Committee; or
						(ii)an explanation of the reason that a
			 recommendation of the Committee has not been implemented.
						(C)TimingThe report described in this paragraph
			 shall be submitted by the Secretary at the same time the President submits the
			 budget proposal for the Department of Energy to Congress.
					(f)CoordinationThe Committee shall hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of 2005 (42 U.S.C. 16156)
			 to help coordinate the work and recommendations of the Committees.
			(g)SupportThe Secretary shall provide to the
			 Committee the resources necessary to carry out this section, as determined to
			 be necessary by the Secretary.
			14.Plug-in Electric Drive Vehicle Interagency
			 Task Force
			(a)In generalNot later than 120 days after the date of
			 enactment of this Act, the President shall establish the Plug-in Electric Drive
			 Vehicle Interagency Task Force, to be chaired by the Secretary and which shall
			 consist of at least 1 representative from each of—
				(1)the Office of Science and Technology
			 Policy;
				(2)the Council on Environmental
			 Quality;
				(3)the Department of Energy;
				(4)the Department of Transportation;
				(5)the Department of Defense;
				(6)the Department of Commerce (including the
			 National Institute of Standards and Technology);
				(7)the Environmental Protection Agency;
				(8)the General Services Administration;
			 and
				(9)any other Federal agencies that the
			 President determines to be appropriate.
				(b)MissionThe mission of the Task Force shall be to
			 ensure awareness, coordination, and integration of the activities of the
			 Federal Government relating to electric drive vehicles, including—
				(1)plug-in electric drive vehicle research and
			 development (including necessary components);
				(2)the development of widely accepted
			 smart-grid standards and protocols for charging infrastructure;
				(3)the relationship of plug-in electric drive
			 vehicle charging practices to electric utility regulation;
				(4)the relationship of plug-in electric drive
			 vehicle deployment to system reliability and security;
				(5)the general deployment of plug-in electric
			 drive vehicles in the Federal, State, and local governments and for private
			 use;
				(6)the development of uniform codes,
			 standards, and safety protocols for plug-in electric drive vehicles and
			 charging infrastructure; and
				(7)the alignment of international plug-in
			 electric drive vehicle standards.
				(c)Activities
				(1)In generalIn carrying out this section, the Task
			 Force may—
					(A)organize workshops and conferences;
					(B)issue publications; and
					(C)create databases.
					(2)Mandatory activitiesIn carrying out this section, the Task
			 Force shall—
					(A)foster the exchange of generic,
			 nonproprietary information and technology among industry, academia, and the
			 Federal Government;
					(B)integrate and disseminate technical and
			 other information made available as a result of the programs and activities
			 under this Act;
					(C)support education about plug-in electric
			 drive vehicles;
					(D)monitor, analyze, and report on the effects
			 of plug-in electric drive vehicle deployment on the environment and public
			 health, including air emissions from vehicles and electricity generating units;
			 and
					(E)review and report on—
						(i)opportunities to use Federal programs
			 (including laws, regulations, and guidelines) to promote the deployment of
			 plug-in electric drive vehicles; and
						(ii)any barriers to the deployment of plug-in
			 electric drive vehicles, including barriers that are attributable to Federal
			 programs (including laws, regulations, and guidelines).
						(d)Agency cooperationA Federal agency—
				(1)shall cooperate with the Task Force;
			 and
				(2)provide, on request of the Task Force,
			 appropriate assistance in carrying out this section, in accordance with
			 applicable Federal laws (including regulations).
				15.Prohibition on disposing of advanced
			 batteries in landfillsAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Mercury-Containing and Rechargeable Battery Management Act
			 (42 U.S.C. 14301 et seq.).
		16.Loan guarantees for advanced battery
			 purchases for use in stationary applicationsSubtitle B of title I of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
			
				137.Loan guarantees for advanced battery
				purchases
					(a)DefinitionsIn this section:
						(1)Qualified automotive batteryThe term qualified automotive
				battery means a battery that—
							(A)has at least 4 kilowatt hours of battery
				capacity; and
							(B)is designed for use in qualified plug-in
				electric drive motor vehicles but is purchased for nonautomotive
				applications.
							(2)Eligible entityThe term eligible entity
				means—
							(A)an original equipment manufacturer;
							(B)an electric utility;
							(C)any provider of range extension
				infrastructure; or
							(D)any other qualified entity, as determined
				by the Secretary.
							(b)Loan guarantees
						(1)In generalThe Secretary shall guarantee loans made to
				eligible entities for the aggregate purchase of not less than 200 qualified
				automotive batteries in a calendar year that have a total minimum power rating
				of 1 megawatt and use advanced battery technology.
						(2)RestrictionAs a condition of receiving a loan
				guarantee under this section, an entity purchasing qualified automotive
				batteries with loan funds guaranteed under this section shall comply with the
				provisions of the Buy American Act (41 U.S.C. 10a et seq.).
						(c)RegulationsThe Secretary shall promulgate such
				regulations as are necessary to carry out this section.
					(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section
				$50,000,000.
					.
		17.Model updating building codes, permitting
			 and inspection processes, and zoning or parking rules
			(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall develop and publish—
				(1)model building codes for the inclusion of
			 separate circuits for charging infrastructure, as appropriate, in new
			 construction and major renovations of private residences, buildings, or other
			 structures that could provide publicly available charging
			 infrastructure;
				(2)model construction permitting or inspection
			 processes that allow for the expedited installation of charging infrastructure
			 for purchasers of electric drive vehicles (including a permitting process that
			 allows a vehicle purchaser to have charging infrastructure installed the same
			 day a vehicle is purchased); and
				(3)model zoning, parking rules, or other local
			 ordinances that—
					(A)facilitate the installation of publicly
			 available charging infrastructure; and
					(B)allow for access to publicly available
			 charging infrastructure.
					(b)Optional adoptionAn applicant for selection as a deployment
			 community under section 4 shall not be required to use the model building
			 codes, permitting and inspection processes, or zoning, parking rules, or other
			 ordinances described in the report published under subsection (a).
			(c)Smart grid integrationIn developing the model codes or ordinances
			 described in subsection (a), the Secretary shall take into account smart grid
			 integration.
			(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,000,000.
			18.Workforce training
			(a)Maintenance and support
				(1)In generalThe Secretary, in consultation with the
			 Committee and the Task Force, shall award grants to institutions of higher
			 education and other qualified training and education institutions for the
			 establishment of programs to provide training and education for vocational
			 workforce development through centers of excellence.
				(2)PurposeTraining funded under this subsection shall
			 be intended to ensure that the workforce has the necessary skills needed to
			 maintain plug-in electric drive vehicles and the infrastructure required to
			 support plug-in electric drive vehicles.
				(3)ScopeTraining funded under this subsection shall
			 include training for—
					(A)first responders;
					(B)electricians and contractors who will be
			 installing infrastructure;
					(C)engineers;
					(D)code inspection officials; and
					(E)dealers and mechanics.
					(b)DesignThe Secretary shall award grants to
			 institutions of higher education and other qualified training and education
			 institutions for the establishment of programs to provide training and
			 education in designing plug-in electric drive vehicles and associated
			 components and infrastructure to ensure that the United States can lead the
			 world in this field.
			(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 implementation of the training programs under this section.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $250,000,000 to carry out this section.
			
